Citation Nr: 0027496	
Decision Date: 10/18/00    Archive Date: 10/26/00	

DOCKET NO.  99-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic left hip 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine and right 
knee.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had verified active duty from September 1984 to 
January 1998.  He also had other reported service from 
October 1974 to September 1984.  By rating action dated in 
April 1998 the Department of Veterans Affairs (VA) denied 
entitlement to service connection for a left hip disability.  
The regional office granted service connection for a left 
knee disability, degenerative joint disease of the lumbar 
spine, degenerative joint disease of the right knee, and 
hemorrhoids, each rated noncompensable.  In a September 1998 
rating action the regional office granted a 10 percent 
evaluation for degenerative joint disease of the lumbar spine 
and right knee effective February 1, 1998, the day following 
the veteran's release from active duty.  The veteran appealed 
from the denial of service connection for a left hip 
condition and from the evaluations assigned for the service-
connected disabilities.  In a March 2000 rating action, the 
regional office increased the evaluation for the left knee 
condition to 10 percent effective February 1, 1998.  The case 
is now before the Board for appellate consideration.  

For reasons which will be set forth below, the issues of 
entitlement to evaluations in excess of 10 percent for the 
left knee disability and low back and right knee disability 
and entitlement to a compensable evaluation for hemorrhoids 
are being remanded to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran's service medical records reflect that, in 
June 1988, he was treated for a contusion of the left hip 
sustained in a motorcycle accident.

2.  The remainder of the veteran's service medical records, 
including the report of his physical examination for 
separation from service in September 1997 do not reflect any 
reference to a left hip condition.

3.  When the veteran was examined by the VA in July 1999, 
flexion of the left hip was to 100 degrees and abduction was 
to 40 degrees.  An X-ray study of the left hip was negative.  

4.  There is no medical evidence establishing a currently 
diagnosed disability of the left hip.  

5.  The veteran has stated that his service-connected left 
knee condition, low back and right knee conditions and 
hemorrhoids have increased in severity.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic left hip disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 19991); 38 C.F.R. 
§ 3.303(b) (1999).

2.  The veteran's claims for evaluations in excess of 
10 percent each for a left knee disability and low back 
condition and right knee disability and for a compensable 
evaluation for hemorrhoids are well grounded.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 5010, 
5257, 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991).  As will 
be explained below, the Board finds that the claim for 
service connection for a chronic left hip disability is not 
well grounded.  The Board further finds that the remaining 
claims are well grounded.  With regard to those claims, the 
Board believes that further development is in order. 

I.  The Claim for Service Connection for a Chronic Left Hip 
Disability.

The veteran's service medical records reflect that he was 
treated in June 1988 for contusions of the left hip sustained 
in a motorcycle accident.  The remainder of the veteran's 
service medical records, including the report of his physical 
examination for separation from service in September 1997 do 
not reflect any reference to a left hip disability.

The veteran's initial claim for VA disability benefits was 
submitted in April 1998.  He referred to several conditions 
including a contusion of the left hip.

The veteran was afforded a VA orthopedic examination in July 
1999.  He stated that his left hip had been injured in 1989 
in a motorcycle accident and would tend to ache if he had 
been up on it doing much physical activity or lifting.  On 
physical examination there was slight limitation of motion of 
the left hip as evidenced by findings of flexion to100 
degrees, and abduction to 40 degrees.  An X-ray study of the 
left hip was negative.  The diagnosis was, left hip contusion 
from a motorcycle accident in 1989 with minimal complaints.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, as indicated previously, the veteran's service 
medical records reflect that he was treated in June 1988 for 
a contusion of the left hip sustained as a result of a 
motorcycle accident.  However, the remainder of his service 
medical records, including the report of his physical 
examination for separation from service in September 1997 do 
not reflect any further reference to a left hip condition.  
When he was examined by the VA in July 1999 he complained of 
aching in the left hip with physical activity including 
lifting and slight limitation of motion of the hip was shown 
on physical examination.  However, X-rays of the left hip 
were normal, and a diagnosis for a current disability was not 
given.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a chronic left hip disability.  There is no 
indication of any current left hip disability objectively 
supported by medical documentation that could be related to 
his military service.  Given the evidence that is of record, 
the claim for service connection for a chronic left hip 
disability may not be considered well grounded.  Since the 
claim is not well grounded, it must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a left hip disability shortly 
after service would be helpful in establishing a well-
grounded claim, as well as medical opinion linking any 
current findings with the veteran's military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  The Claims for Evaluations in Excess of 10 Percent Each
For a Left Knee Disability and Low Back and Right Knee 
Disabilities
And for a Compensable Evaluation for Hemorrhoids.

The veteran's service medical records reflect that he had 
arthroscopic surgery for the left knee in April 1980.  He 
complained of left knee pain in March 1997.  He sustained a 
sprain of the right knee in March 1997.  X-ray findings in 
April 1997 showed minimal degenerative joint disease of the 
right knee and lumbar spine.  A diagnosis of hemorrhoids was 
made in September 1996.  

In August 1998 the veteran maintained that the degenerative 
joint disease involving joints including his low back and 
right knee had become so severe he could barely walk and 
often found it difficult to get out of bed.  He asserted that 
he had severe bleeding associated with his hemorrhoids and 
constant attention for the hemorrhoids was necessary.  

VA outpatient treatment records reflect that when the veteran 
was seen in February 1999 he complained of chronic worsening 
of his left knee symptoms.  He stated that he was 
experiencing severe left knee pain.  An X-ray study showed 
mild loss of joint space with early osteophyte formation.  

When the veteran was examined by the VA in July 1999 he 
described an achy sensation involving his left knee that had 
worsened with age.  He stated that he had occasional effusion 
of the left knee after prolonged activity or physical labor.  
He also complained of low back pain and occasional shooting 
pain in the right knee.  On physical examination there was 
some limitation of motion of both knees.  There was no joint 
effusion, redness, or warmth noted.  No instability was 
noted.  Examination of the lumbosacral spine showed no 
tenderness with palpation over the spinous processes.  There 
was some limitation of motion of the lumbar spine.  X-ray 
studies of the lumbar spine and right knee showed minimal 
degenerative changes.  The diagnoses included status post 
surgical repair of a meniscus tear of the left knee and 
chronic low back pain aggravated with physical activity.  
However, the examiner did not indicate the effect of the 
veteran's left knee and low back pain on functional activity.  
It was also not indicated whether the joints exhibited 
weakened movement, excess fatigability or incoordination.  
The veteran has not been examined to determine the nature and 
extent of his hemorrhoid condition since service.

Since the veteran has maintained that his left knee, low back 
and right knee conditions and hemorrhoids have worsened, his 
claims for increased ratings for those conditions are 
considered to be well grounded.  Drosky v. Brown, 
10 Vet. App. 251 (1997).  Accordingly, the VA has a duty to 
assist him in the development of those claims.  The Board 
believes that additional medical evidence would be desirable 
regarding the claims for increased ratings and the case will 
be remanded to the regional office for this purpose.


ORDER

Entitlement to service connection for a chronic left hip 
disability is not established.  The appeal is denied.  

The veteran's claims for evaluations in excess of 10 percent 
each for a left knee disability and low back and right knee 
disabilities and for a compensable evaluation for hemorrhoids 
are well grounded.  The appeal is granted to this extent.


REMAND

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, on functional abilities. 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  Notable functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. Part 4, § 4.40 (1999).  With respect 
to musculoskeletal joint disabilities, the Board must, in 
addition to the schedular criteria, consider the application 
of 38 C.F.R. § 4.40 (1999) regarding functional loss due to 
joint pain on use or during flare-ups, and 38 C.F.R. § 4.45 
(1999) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint. See DeLuca v. Brown, 8 Vet. App. 
202, 203 (1995) (title 38, Code of Federal Regulations, 
Sections 4.40 and 4.45 make clear that pain must be 
considered capable of producing compensable disability of the 
joints); see also Quarles v. Derwinski, 3 Vet. App. 129, 139-
40 (1992) (Board's failure to consider section 4.40 was 
improper when that regulation had been made potentially 
applicable through assertions and issues raised in record).

While the veteran was examined in July 1999, and his knees 
and spine were evaluated, the Board notes that the examiner 
did not discuss functional impairment due to the service-
connected orthopedic disabilities. 

In addition, the veteran's hemorrhoid condition has not been 
evaluated by VA.  

As noted previously, the Board believes that additional 
medical information regarding the veteran's claims for 
increased ratings for his left knee disability, low back and 
right knee conditions and hemorrhoids would be desirable and 
the case is REMANDED to the regional office for the following 
action:

1.  The veteran should be scheduled for 
special orthopedic and gastrointestinal 
examinations in order to determine the 
current nature and severity of his left 
knee disability, low back and right knee 
disabilities and hemorrhoids.  He should 
be informed of the potential consequences 
of his failure to appear.  All indicated 
tests and studies should be conducted and 
all clinical manifestations attributable 
to each condition should be reported in 
detail.  The orthopedic examiner should 
identify the limitation of activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  Any atrophy found should be 
noted.  An opinion should be provided by 
the orthopedic examiner regarding whether 
pain associated with the left knee, low 
back and right knee disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of pain and other symptoms 
reported by the veteran.  The orthopedic 
examiner should also indicate whether the 
affected joints exhibit weakened 
movement, excess fatigability or 
incoordination.  Lathan v. Brown, 
7 Vet. App. 359 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The claims file 
must be available to the examiners for 
review.  

The gastrointestinal examination should 
include findings by the examiner as to 
whether the veteran's disability is 
manifested by mild or moderate symptoms; 
if there are hemorrhoids which are large 
or thrombotic; if any hemorrhoids are 
reducible; if there is excessive 
redundant tissue; and if there are 
fissures.  A history must be taken, and 
it should be determined if there is 
persistent bleeding.  A blood test must 
be taken to determine if the veteran is 
anemic.  The claims file must be made 
available to the examiner for review.  

All opinions and conclusions must be 
supported by complete rationale.  

2.  The regional office should then 
review the veteran's claims file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  If after 
undertaking any other necessary 
development, the determination regarding 
any of the remaining issues on appeal 
remains adverse to the veteran, he and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond. 

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issues on 
appeal pending completion of the requested action.


		
NADINE W. BENJAMIN
	Acting Veterans Law Judge
Board of Veterans' Appeals


Error! Not a valid link



